Citation Nr: 1018699	
Decision Date: 05/20/10    Archive Date: 06/04/10

DOCKET NO.  09-02 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York




THE ISSUE

Entitlement to nonservice-connected VA burial benefits.  


REPRESENTATION

Appellant represented by:	Legal Services for New York 
City


ATTORNEY FOR THE BOARD

D. Daniels, Law Clerk


INTRODUCTION

The Veteran served on active duty from November 1953 to April 
1958.  

This case initially came before the Board of Veterans' 
Appeals (Board) from a July 2004 rating decision of the RO.  


FINDINGS OF FACT

1  The Veteran died on December [redacted], 2002 and was buried on 
January [redacted], 2003.  

2.  On April 7, 2004, the appellant submitted a VA 
application for burial benefits along with a statement of 
itemized burial expenses and a brochure for the Veteran's 
funeral service.  

3.  In a letter dated on April 9, 2004, the RO requested that 
the appellant provide a copy of the Veteran's death 
certificate, preferably within 60 days and noted that 
benefits might not be paid if it was not received within one 
year.  

4.  The appellant did not provide the requested copy of the 
Veteran's certificate of death until May 19, 2005, more than 
2 years after his burial.  


CONCLUSION OF LAW

The claim for nonservice-connected VA burial benefits must be 
denied by operation of law.  38 U.S.C.A. §§ 2302, 2303, 2305 
(West 2002); 38 C.F.R. §§ 3.954, 3.1600, 3.1605 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As an initial matter, the Board notes that the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) 
redefined VA's duty to assist claimants in the development of 
a claim.  

The VA regulations for the implementation of VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).  However, in light of the favorable 
action taken hereinbelow, the Board finds that further 
discussion of VCAA compliance is not necessary at this time.  


Analysis

With respect to burial benefits, a burial allowance is 
payable under certain circumstances to cover the burial and 
funeral expenses of a veteran.  38 U.S.C.A. § 2302; 38 C.F.R. 
§ 3.1600.  

If a veteran's death is not service-connected, entitlement is 
based upon the following conditions: (1) at the time of 
death, the veteran was in receipt of pension or compensation; 
or, (2) the veteran had an original or reopened claim for 
either benefit pending at the time of the veteran's death and 
in the case of a reopened claim there is sufficient prima 
facie evidence of record on the date of the veteran's death 
to show entitlement; or (3) the deceased was a veteran of any 
war or was discharged or released from active military, 
naval, or air service for a disability incurred or aggravated 
in line of duty, and the body of the deceased is being held 
by a State. U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600(b).

The evidence required to complete a claim for burial 
allowance must be filed within 1 year from the date of VA's 
request for such evidence.  38 C.F.R. § 3.1600(b).  

The evidence required to be submitted by the claimant 
includes: Proof of death.  In accordance with 38 C.F.R. 
§ 3.211.  38 C.F.R § 3.1600(b)(3).  

Under pertinent VA regulations, death should be established 
by a copy of the public record of the State or community in 
which death occurred, a copy of the coroner's report of 
death, a copy of the death certificate, or similar evidence. 
Should these records not be available, his death may be 
verified by other means.  38 C.F.R. § 3.211 (2009).  

The appellant submitted an invoice from the J. Gibson Funeral 
Home Inc., the Veteran's funeral program, and an application 
for burial benefits and reimbursement for accrued amounts due 
a deceased beneficiary on April 7, 2004.  38 C.F.R. §§ 
3.1000, 3.1601(a) (2009).  

In an April 2004 letter to the appellant, the RO requested a 
copy of the Veteran's death certificate to be submitted "as 
fast as possible, preferably within 60 days."  Furthermore, 
the RO informed her that, if they did not receive that 
evidence within one year from the date of the letter, "we 
might not be able to pay benefits on this claim."  

In July 2004 letter, the RO indicated that, because the 
appellant had not submitted the requested "proof of death," 
her claim was being denied.  

Significantly, the appellant did complete her application by 
providing the requested death certificate in May of 2005.  

However, this was more than 2 years after the Veteran's 
burial in January 2003 and more than 1 year after the date 
that the RO actually requested that she submit a copy of the 
Veteran's death certificate to complete her claim.  

On these facts, the Board finds that the appellant did not 
provide the identified evidence necessary to complete a claim 
within the requisite period of time required by law.  Hence, 
the claim must be denied.  


ORDER

The claim for nonservice-connected VA burial benefits is 
denied.  




_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals  







 Department of Veterans Affairs


